Citation Nr: 9924940	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had recognized service during World War II.  
The appellant and her spouse were married from February 1951 
until his death in November 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which found new and material evidence 
adequate to reopen the claim for service connection for the 
cause of the veteran's death had not been submitted.  


FINDINGS OF FACT

1. The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by a final 
Board decision dated in December 1994.  

2. An appeal before United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") was dismissed for failure to prosecute the 
appeal in August 1996.

3. Additional evidence in support of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, submitted since the December 1994 Board 
decision, is either duplicative or cumulative of evidence 
previously submitted.


CONCLUSIONS OF LAW

1. The December 1994 Board decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998).

2. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's report of physical examination prior to 
discharge, dated in June 1946 noted no abnormalities of the 
cardiovascular system, lungs, or endocrine system.  

The record contains a memorandum indicating that the veteran 
was treated for tuberculosis from October 1972 to January 
1973, which was incurred during his active military service 
with the Army of the Philippines.  The appellant submitted 
evidence of treatment for PTB and hypotension, dated in June 
1978 and October 1984.  A hospital summary from the veteran's 
final hospitalization in November 1986 noted diagnoses of 
hepatocellular carcinoma, hypovolemia, cardio-pulmonary 
arrest, COPD secondary to chronic bronchitis, PTB, and 
urinary tract infection.  

The veteran died on November [redacted], 1986.  The death 
certificate showed an immediate cause of death of cardio-
pulmonary arrest, antecedent cause of hepatic neoplasm probably 
metastatic, underlying cause of chronic obstructive pulmonary 
disease (COPD), with other significant conditions 
contributing to death of chronic bronchitis, minimal 
pulmonary tuberculosis (PTB), and urinary tract infection.  

In an affidavit, dated in September 1991, the appellant 
stated that prior to her marriage to her spouse, he suffered 
from tuberculosis and continued to suffer with that condition 
until his death.  The appellant stated that this condition 
was incurred during the veteran's military service during the 
Japanese Occupation of the Philippines.  

By decision in November 1991, the RO denied service 
connection for cause of death, indicating that there was no 
evidence, which related the veteran's death to his active 
military service.  

In February 1992, the appellant submitted a chest x-ray 
examination report, dated in February 1947, which provided an 
impression of moderately advanced active PTB.  A VA reading 
of this film in March 1992 indicated an impression of 
pulmonary infiltration of etiology unknown.  The VA 
radiologist noted that all the edges of the film were trimmed 
off, including all identifying information.  In October 1992, 
the Office of Inspector General reported that the ink used to 
produce the printed entries on the report dated in February 
1947, was not manufactured until 1977 and the entries could 
not have been completed in 1947.  

In December 1994, the Board denied service connection for the 
cause of the veteran's death, finding that there was no 
credible evidence of service incurrence of any disease or 
disability and noting that the first credible evidence of PTB 
was in October 1972.  The appellant appealed this decision to 
the Court, which dismissed the claim for the appellant's 
failure to prosecute the appeal in August 1996.  

The appellant filed a request to reopen her claim for service 
connection for the cause of the veteran's death in December 
1996.  The evidence, submitted since the final Board decision 
in December 1994, includes complete treatment records 
from the VMMC from June to July 1978, October to November 
1984, and November 1986, and statements from the appellant.  

The appellant submitted duplicate copies of medical and 
service evidence previously considered.  In her notice of 
disagreement, received in February 1998, the appellant stated 
that during World War II, her spouse was a prisoner of war 
(POW) and during an escape and spent a day and a night wading 
through polluted, fluke-infested swamp, which caused the 
veteran's liver and bile duct disease.  

The RO requested and obtained complete clinical records from 
the VMMC.  The veteran was hospitalized in July 1978 for PTB, 
left pleural effusion and left pneumonia.  The veteran noted 
that his symptoms began approximately one month prior to 
hospitalization.  The veteran was hospitalized from October 
30 to November 6, 1984 for treatment of resolved hypotension 
secondary to sepsis secondary to urinary tract infection and 
hyperuricemia.  The records noted that the condition started 
about three days prior to admission.  The veteran was again 
hospitalized in November 1985, with final diagnoses of 
hepatocellular carcinoma, hypovolemia, cardio-pulmonary 
arrest, COPD secondary to chronic bronchitis, minimal PTB and 
urinary tract infection.  The records noted that the 
veteran's current condition started five months prior to 
admission.  The records contained no opinion or diagnosis 
connecting any of the veteran's conditions in 1978, 1984 or 
1986 with any incident of his military service.  


II. Analysis

When a claim is denied by the Board, the claim, generally, 
may not thereafter be reopened and granted and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c) (West 1991).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board notes that, in the 
instant case, the appellant appealed the December 1994 Board 
decision to the Court, but her appeal was dismissed for 
failure to prosecute the appeal in August 1996.  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Much of the evidence submitted since the final Board decision 
in December 1994 were duplicates of medical and service 
evidence previously considered, and are, therefore, not new.  
The Board notes that the complete VMMC records were not 
considered prior to the December 1994.  However, discharge 
summaries from these periods of hospitalization were 
considered.  The complete clinical and laboratory records 
contain only current findings and diagnoses with no opinion 
as to the etiology of the treated conditions or any nexus to 
the veteran's military service.  Therefore, although the 
particular records are new, the information contained is 
cumulative of that previously considered by the Board.  

In her notice of disagreement, the appellant stated that the 
veteran's liver damage was due to an escape from POW 
captivity.  The Board notes that the veteran's service 
records note no period as a POW.  Although this statement is 
new, it is redundant of previous claims by the appellant of 
inservice incurrence of the veteran's diagnoses at death.  
The previous Board denial was predicated on the lack of 
competent evidence of a nexus between the veteran's 
conditions at death and any incident of service.  The 
evidence submitted by the appellant is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


ORDER

No new and material evidence having been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

